Mr. Justice Cooper:
I am able to concur in much of the learned discussion of Mr. Justice Holloway in expressing the views of the majority of the court, particularly that “Article XII of our Constitution does not assume to create or define a system of assessment or taxation”; and that it is not a grant but a limitation of power to be exercised by the several departments of the state government — for the latter presupposes inherent power. To that I will add the authority to classify the different subjects of taxation, for in my opinion the power to tax, and the power to classify were “twinned” at the birth of parliamentary government. I am, however, firmly and unalterably of opinion that sections 1 and 11 of that Article are logically compatible, and that the words therein commanding the legislative assembly to “levy a uniform rate of assessment and taxation,” to “prescribe such regulations as shall secure a just valuation for taxation of all property,” and to fix rates of taxation that “shall be uniform upon the same class of subjects,” are of potent and living force; otherwise the provisions of a Constitution circumscribing delegated authority would be a jumble of meaningless words and mere empty fulminations.
In my opinion, with due deference to the learning and maturity of judgment of my distinguished colleagues, the Act in question, in its attempt to impose taxes on percentages of value ranging from seven per cent on money and credits to 100 per cent on other property, defies the letter, scorns the spirit, and seeks to override the equality clauses of the Constitution and the design of its authors to insure the adoption of some system of uniformity and impartiality making for the just apportionment of the burdens of taxation.